Citation Nr: 1531587	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-13 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 60 percent for nephropathy with hypertension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, August 2008, February 2010, and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed using the Veterans Benefits Management Systems (VBMS) paperless claims processing system. In addition to reviewing the VBMS e-folder, the Board has reviewed the Veteran's Virtual VA e-folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2015 VA Form 646, the Veteran's representative stated "[f]urther testimony supporting the Veteran's contention will be provided at the time of the Veteran's personal hearing before the Board of Veterans Appeals. While the Veteran's May 2012 VA Form 9 indicated that he did not want a hearing before the Board, a remand is necessary, given the Veteran's representative's statement, to allow the Veteran an opportunity to have a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Board hearing at the RO (either Travel Board or videoconference, as the Veteran may elect). The RO should notify the Veteran and his representative of the date, time and place of the hearing. After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




